Press Access LLC v 1800 Postcards, Inc. (2016 NY Slip Op 01398)





Press Access LLC v 1800 Postcards, Inc.


2016 NY Slip Op 01398


Decided on February 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2016

Mazzarelli, J.P., Renwick, Manzanet-Daniels, Kapnick, JJ.


315 653822/13

[*1]Press Access LLC, Plaintiff-Appellant,
v1800 Postcards, Inc., doing business as 1-800 Postcards, Inc., Defendant-Respondent.


Platzer, Swergold, Levine, Goldberg, Katz & Jaslow, LLP, New York (Steven D. Karlin of counsel), for appellant.
Berliner & Pilson, Great Neck (Richard J. Pilson of counsel), for respondent.

Order, Supreme Court, New York County (Eileen A. Rakower, J.), entered October 9, 2014, which granted defendant's motion to dismiss the complaint, unanimously affirmed, with costs.
The motion court correctly determined that plaintiff's action alleging replevin was barred by the doctrine of res judicata, because plaintiff had previously brought the same replevin claim against defendant in federal court, and that claim had been litigated and decided on the merits in defendant's favor (see Parker v Blauvelt Volunteer Fire Co. , 93 NY2d 343, 347 [1999]; Miller Mfg. Co. v Zeiler , 45 NY2d 956, 958 [1978]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 25, 2016
CLERK